Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Gutmann (US 7912583 B2) describes a method for a device to build an environment map of an environment, the method comprising: detecting external environment conditions in the environment; building the three-dimensional map showing a state of occupancy of a three-dimensional grid based on the external environment conditions, wherein the three-dimensional grid comprises cells corresponding to box-shaped spaces of the environment; building a relative-to-base-plane height map showing heights from a two-dimensional base plane based on the external environment conditions; modifying the relative-to-base-plane height map based on the three-dimensional map; updating occupancy 

	Gutmann (US 2006/0025888 A1) describes an environment map building method for building a three-dimensional environment map to be used for three-dimensionally determining a region allowing a moving body to move therein according to external environment conditions, the method comprising: an external environment conditions detecting step of detecting external environment conditions; a three-dimensional map building step of building a three-dimensional map showing the state of occupancy of a three-dimensional grid on the basis of the external environment conditions detected in the external environment conditions detecting step; a relative-to-base-plane height map building step of building a relative-to-base-plane height map showing heights from a two-dimensional base plane on the basis of the external environment conditions detected in the external environment conditions detecting step; and a height map information modifying step of modifying the information of the relative-to-base-plane height map on the basis of the information on the three-dimensional map.



	Konolige (US 2016/0063309 A1) describes a system comprising: at least two optical sensors; a texture projector configured to project a known texture pattern onto an environment; and a computing device configured to: receive a plurality of 

	Konolige (US 9507995 B2) describes a method comprising: causing, by a computing device, a texture projector to project a known texture pattern onto an environment; receiving, by the computing device, a plurality of images captured with at least two optical sensors, wherein the plurality of images comprises a first image of the environment as perceived from a first viewpoint of a first optical sensor and a second image of the environment as perceived from a second viewpoint of a second optical sensor; determining, by the computing device, a 

	Okude (US 6324469 B1) describes a map display method in which a map is decomposed into a mesh area having a predefined size, and from a map data base storing an information representing a structure existing on an individual mesh area with respect to said individual mesh area, an information representing said structure is read in, and a perspective map viewed in a predefined angle with respect to a ground surface is displayed with a coordinate transformation, comprising a decomposition structure drawing step for drawing a single-bodied structure before decomposition by using an information defined when a structure originally formed as a single body existing over plural mesh areas of said map data base is decomposed for individual mesh areas, and representing a structure .

	Double Patenting 
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claim 1 (17/009,464, current case)
Claim 1 (16/439,191, now US Patent 10,794,697)
1. A movable working system comprising a movable working apparatus, the movable working system comprising:

a driving unit, which supplies power to the movable working apparatus and moves the movable working apparatus;
a sensing unit, which senses a space;
a sensing condition setting unit, which sets a movement path along which the movable working apparatus moves; and
a position detecting unit, which detects a position of the movable working apparatus by comparing sensing data obtained through the sensing unit with a map data,

wherein the sensing unit includes a camera sensor to capture an image of a floor surface
when the floor surface is in the space, wherein the image includes a state and texture of the floor surface, and wherein the movement path is set or corrected in accordance with the state and texture of the floor surface.

a data receiving unit, which receives information regarding space targeted for scanning; a driving unit, which supplies power to the movable marking apparatus and moves the movable marking apparatus; a sensing unit, which scans the space targeted for scanning; 
a scan condition setting unit, which sets a movement path along which the movable marking apparatus moves, and which sets a scan position for scanning the space targeted for scanning and a scan angle which is a scan direction of the sensing unit at the scan position by taking into account an amount of scan data obtained via the sensing unit and 
a position detecting unit, which detects a position of the movable marking apparatus by comparing the scan data obtained through the sensing unit at the scan position with the reference map data, wherein the reference map data is generated from a drawing corresponding to the space targeted for scanning, and wherein the sensing unit includes a camera sensor to capture an image of a floor surface when the floor surface is the space targeted, wherein the image includes a state and texture of the floor surface, and wherein the movement path is set or corrected in accordance with the state and texture of the floor surface.


Claim 10 (17/009,464, current case)
Claim 10 (16/439,191, now US Patent 10,794,697)
10. A method of controlling a movable working apparatus comprising a rotatable sensor and a driving apparatus, the method comprising:
receiving information regarding a space;
setting a movement path of the movable working apparatus;
capturing an image of a floor surface when the floor surface is the space and correcting the movement path based on the state and texture of the floor surface in the captured image;
setting a scan position for sensing the space for sensing; and 
determining a position of the movable marking apparatus by comparing sensing data

wherein the map data is generated from a drawing corresponding to the space or from a former sensing process.

a rotatable scanning sensor and a driving apparatus, the method comprising: receiving information regarding space targeted for scanning; 
setting a movement path of the movable marking apparatus; capturing an image of a floor surface when the floor surface is the space targeted and correcting the movement path based on the state and texture of the floor surface in the captured image; 
setting a scan position for scanning the space targeted for scanning and a scan angle which is a scan direction of the rotatable scanning sensor at the scan position by taking into account an amount of scan data obtained via the rotatable 



Contact information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 1, 2022